—Crew III, J.
Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered August 13, 1999, convicting defendant upon his plea of guilty of three counts of the crime of rape in the third degree.
In December 1998, defendant was indicted and charged with one count of rape in the first degree, eight counts of rape in the third degree and three counts of endangering the welfare of a child. Thereafter, defendant pleaded guilty to three counts of rape in the third degree in satisfaction of the indictment and was sentenced, in accordance with a plea agreement, to concurrent indeterminate terms of imprisonment of 2 to 4 years. Defendant now appeals, claiming that his plea was not voluntary and that he was deprived of effective assistance of counsel. Inasmuch as defendant neither moved to vacate his plea nor moved to vacate the judgment of conviction, he has not preserved these issues for our review (see, People v Ferreri, 271 AD2d 805, lv denied 95 NY2d 834). In any event, were we to consider such claims, we would find them wholly without merit. We find defendant’s pro se claim that he was improperly sentenced as a second felony offender equally without merit.
Cardona, P. J., Mercure, Peters and Rose, JJ., concur. Ordered that the judgment is affirmed.